*362By the Court,
Oole, J.
It is provided by subdivision 6, section 58, chapter 102, R. S., that among other personal pro-erty, “ a span of horses” shall be exempt from sale under an execution, or attachment; and the question in this case is, whether á colt four months old with its mother, (where the defendant has no other horse or team of any kind) can fairly be said to be included in this language, so as to exempt the colt from sale. Although we are disposed to give our statute a liberal interpretation, so as to exempt all the property that the legislature intended should be exempted, yet we do not think that a colt four months old, and its mother, in the popular and ordinary acceptation of the language, can be said to be “ a span of horses.” It was contended on the argument by the counsel for the plaintiff in error, that the word horse wherever used in this statute, should be taken in its broadest signification, as meaning an animal of the equine family, old or young. And in support of this construction of the statute, we were referred to the case of Freeman vs. Carpenter, 10 Vt. R., 133; where the court held that the word “ cow,” in the exemption law of Vermont, included a heifer two years old. But the Vermont statute and the statute of this state are not in pari materia, and an exposition of the word “ cow,” in the one, can hardly be adopted as a correct rule for ascertaining and determining the sense of the word “horse,” in the other. We should have but little difficulty in saying that the word “horse,” in the statute, was intended to include a young colt, were it not used in connection with the word “ span.” This word seems to qualify and limit the meaning of the word “ horse.” Por the ordinary and familiar signification of the language, “ a span of horses,” is two animals which may be connected together or united for the purpose of a team. Such is the common understanding of the language, and we think it must have that meaning here. It is quite obvious that a colt four months old could not be connected with another horse and used for a team.
The judgment of the circuit court is therefore affirmed.